Citation Nr: 9905688	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a non-psychotic 
organic brain syndrome, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The veteran subsequently moved to Michigan 
and his claims file was transferred to the RO in Detroit, 
Michigan.

The case was remanded by the Board in February 1997 and 
February 1998 and has now been returned to the Board. 


FINDING OF FACT

The claims file does not reveal good cause for the veteran's 
failure to report for VA examinations scheduled for December 
1997 and August 1998.


CONCLUSION OF LAW

The veteran's claim for an increased rating for a non-
psychotic organic brain syndrome is denied for failure to 
report for scheduled December 1997 and August 1998 VA 
examinations.  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was granted service connection for a non-
psychotic organic brain syndrome in December 1978.  In 
December 1992, the RO denied an increased rating in excess of 
10 percent for his disability.  The record shows that the 
veteran disagreed with this determination and initiated the 
current appeal seeking an increased evaluation for his non-
psychotic organic brain syndrome.  

In February 1997, the Board remanded the case for additional 
development.  The RO sent the veteran a letter in March 1997 
requesting that he identify any medical providers that had 
treated him for his organic brain syndrome since 1992.  There 
is no indication that the veteran responded in any way to 
this request.  The veteran was also scheduled for an 
examination in December 1997.  The record indicates that the 
veteran failed to report for this examination and there is no 
indication that he has provided an explanation for his 
failure to report or requested that an examination be 
rescheduled. 

The case was again remanded by the Board in February 1998 for 
development, including scheduling the veteran for a VA 
examination.  The Board informed the veteran in the February 
1998 remand that his claim would be denied if he failed to 
report for the examination.
 
The RO sent the veteran a letter in May 1998 again requesting 
that he identify any medical providers that had treated him 
for his organic brain syndrome since 1992.  There is no 
indication that the veteran responded in any way to this 
request.  The veteran was also scheduled for an examination 
in August 1998.  The record shows that the veteran again 
failed to report for this examination and there is no 
indication that he provided an explanation for his failure to 
report or requested that an examination be rescheduled.

Analysis

When a veteran fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 dictates that the 
claim be denied unless the veteran had good cause for his 
failure to appear.  As noted, the veteran failed to appear 
for both his scheduled VA examinations in December 1997 and 
August 1998.  No explanation was offered by the veteran 
concerning why he failed to report for either scheduled 
examination or respond to the RO's requests for information 
concerning any treatment received since 1992.  Although the 
claim for entitlement to an increased evaluation for a non-
psychotic organic brain syndrome is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), no further assistance to 
the veteran is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a) and the benefit sought on appeal 
must be denied for failure to report for the scheduled 
examinations.  Simply put, in the absence of any satisfactory 
explanation for his failure to report for the scheduled VA 
examinations, for which he received notice, the Board finds 
that his failure to report was without good cause, and that 
the claim must be denied.  See Engelke  v. Gober, 10 Vet. 
App. 396, 399 (1997).


ORDER

An increased evaluation for a non-psychotic organic brain 
syndrome is denied.    



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

